Title: To George Washington from George Augustine Washington, 7 December 1790
From: Washington, George Augustine
To: Washington, George



Honord Uncle
Mount Vernon December 7th 1790.

I hoped before this to have heard of Your safe arrival at Philadelphia but if the weather on Friday & Saturday after You left

us, was with You as disagreeable as with us I fear You were detain’d on the road, and by it Your journey renderd very disagreeable after. Immediately on my return set about the necessary arrangements for Whiting to take the place of Fairfax; and on Tuesday, Wednesday & Thursday I overhauld the Stocks Utensils &c. in presence of Whiting (who will have a return of the whole) and surrender’d them to the Overseers of the respective Farms. Fairfax I setled with the Monday after You set out and paid him in full of all his demands amounting to £100.8.0¾—If Whiting will exercise the knowledge he certainly possesses better proofs will I hope be given of good management than what has been—The colds which were prevalent before You left home have been much more so, and more violent, and in several instances fatal among the Negroes in this neighborhood and You are among the sufferers by the death of Jenny at Dogue Run who tho’ confined for some time was not supposed nor did she think herself dangerously ill untill a very short time previous to her death. those who have died in this neighborhood are said to have survived but a few days. You have none now tho’ many are confined that I think ill, except Cooper Jack, who I sent for the Doctr to yesterday. He visited him last evening and this morning says he is ill but did not express himself in terms of dispair. Those who require assistance I pay all the attention, by seeing and providing them with what is necessary. I have for some days been afflicted with a disagreeable cold it has not yet confined me & hope it will pass off. It occurs to me that in consequence of a report made by Will of Bateman and Jenny having been instrumental in distroying the Flax at Dogue Run, that you desired I would have the matter investigated and if She was found guilty to have her punished. Her death being mention’d may perhaps bring it to your recollection and give you some concern least it should have been done too severely, on inquiry I did not find her so culpable as had been represented and had no punishment inflicted on her, I mention it as you might suppose it had been done and improperly, by my intrusting it to the execution of an Overseer for, I value the opinion I hope you entertain of me to highly to suppose You would think me capable of inhumanity. The geting in the Corn has been much impeded by the confinement of the People; and for some days the fields were in such a state owing to a violent rain that

fell on Thursday last that it would have been ruinous to the grain to have hauled Corn. I therefore took the opportunity of using the carts to collect a part of the wood for burning the brick kiln which had been set some time, and would by the frost be distroyed without; it was put on fire yesterday and the Carts many of them must be imployed in supplying wood, but hope it will not be long about I expect they finished gathering and geting in Corn at Muddy hole today they have about 2 days work at the Ferry & Frenches abt two thirds of one at D:Run, and one cut and a part of the other at the River Plantn. The Corn made last year appears by the Reports was 623 Barrels sound Corn, or at least so called but much of it was very bad, in addition to this was purchased of Mr Willson 150 Bis the two quantities amtg to 773 Bis 147 Bis Soft Corn & 103 Ditto Nubbings were also made, for the supply of the Negroes twelve months abt 620 Barrels will be requisite. With proper economy I hope the corn made this year will be adequate to the support of the estate the Corn which has been housed I mean previous to the present crops have never been satisfactoraly accounted for by the Reports in its appropriation; when the Corn has not has been exhausted and comparison formed between the delivery by the Reports of the Overseers and that which was housed never accord, and sometimes the deficiency is considerable, and they attempt to account for it by saying that a little 0at this time a little at another &c. is given to the Hogs and on them like ways, and that they neglected or did not think it of sufficient consequance to report it, to remove all those pretext for abuse if they are disposed to practise and the greater certainty of accounting for the disbursion I have determin with Your approbation (which I wish to be informed of in Your first Letter) to put the key of every Corn house in the hands of Whiting after the Corn is hous’d and for him alone to be accountable for it and this he may ⟨do⟩ with very little trouble in the way I proposed to him and he very much approved that instead of depending on the weekly allowance being sent from the different plantations to the Mill, that the whole of the Corn of one Plantn shall be first sent by two or three hundred bushls at a time except a small quantity which shall be left for Hogs and other ⟨necessary⟩ purposes of the Plantn, which can be very expeditiously beat⟨an⟩ by having a couple of Breaks made which will by moving them answer all the Plantns and by having hauled immediately to the

Mill less loss I am persuaded will be sustain’d than by carrying it in small quantities weekly and by the Negroes ⟨shilling⟩ with ⟨the⟩ little attention that I believe is paid them by the Overseers at that time it is in their power to imbezzle much of it—Dutch Blankets in Alexandria I think are very high the price seems to be from 9 to 10/ for 7/4 and the quality I think but indifferent if any of the Negroes are supplied the whole will expect it if so upwards of 150 will be wanting. By the enclosed copy of a Letter I recd a few days since from Mr Fitzhugh I hope there is no doubt of Your petition to the Assembly for discontinuing the Ferry being granted—if it should be effected the only steps necessary will be to apprise Capt. Marshal of it, and it may also be well for me to notify it by advertisement to prevent peoples coming, and also to remove your Ferry boat here. While writing this Letter I had the pleasure of recieving Yours of the 28th Ulto and was much pleased to find that You had accomplished Your journey. my Aunt I am very sorry to hear was indisposed but I hope it will not be of long duration—I shall write Mr Lewis and in the way you direct and enclose the Papers relative to the land sold Mr Cowper. I shall go to George Town punctually at the time You direct and that no time may be lost in discharging the debt due Capt. Conway shall see him the same day on my way back the debt due to Manley’s estate I suppose You will have not paid as it bears interest. It is my sincere wish and endeavour during Your absence to discharge all Your debts and shall not retain more money in my hands than is necessary for contingent purposes—the Northern Stages leave Alexandria on Mondays Wednesdays & Fridays at 1 oClock and arrive from the North on Tuesdays Thursdays & Saturdays at 9 oClock if it is convenient for You that Your Letters should arrive there on Tuesday I will send my Letters on Wednesday and recieve Yours by the return of the Servt. with the sincerest regard for my Aunt and the Children and best good wishes for the Gentlemen of Your Family I am Your sincerely affectionate Nephew

Geo. A. Washington


P.S. the depth of the well at the Barn is 13 Feet from the Bottom to the top of the frame which lays upon the Brickwork when the cattle are confined the pump will be very much wantg.

